Citation Nr: 1755744	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to October 2006, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned in July 2017.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of fibromyalgia, and the evidence is at least evenly balanced as to whether her fibromyalgia has required the use of continuous medications. 

2.  The evidence indicates that the Veteran had service in Southwest Asia from November 2001 to March 2002.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 1117, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

The Veteran's service treatment records (STRs) confirm that she had service in Kuwait.  A February 2002 clinical treatment report noted that she was being treated at the 332 AEG Clinic in Ahmed Al Jaber, Kuwait.  Continuing STRs noted her return from deployment, even though such deployment does not appear to have been noted in the service personnel records associated with the claims file.  During VA examination in July 2011, and during the course of VA primary care treatment in October 2011, the Veteran credibly reported that she was deployed to Kuwait from November 2001 to March 2002.  The Veteran additionally testified that she was deployed to Kuwait for four months beginning in 2001, and that she was part of a security forces teat.  This evidence supports a finding that the Veteran had requisite service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(2) (the Southwest Asia theater of operations includes Kuwait).

Although there is some discordance in the record with respect to the date of onset of fibromyalgia symptoms, during her July 2011 VA examination, the Veteran reported that she was first diagnosed with fibromyalgia in September 2008.  A January 2009 private treatment report noted the Veteran's diagnosis of fibromyalgia.  The July 2011 VA examination report additionally supported the diagnosis of current fibromyalgia.  

With respect to the requirement that the Veteran's fibromyalgia be manifest to a degree of 10 or more not later than December 31, 2021, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025, provides that a 10 percent rating is warranted for fibromyalgia where the diagnosed fibromyalgia required continuous medication for control.  In the instant case, January 2009 and March 2009 private treatment reports note that the Veteran was continually prescribed medications to treat her fibromyalgia symptoms; these included Lyrica and Cymbalta.  VA treatment records dated through October 2011 reflected ongoing use of these medications.  VA treatment records dated through June 2016 indicated the use of similar medications to treat the Veteran's symptoms.

In sum, the Veteran had the requisite service in the Southwest Asia Theater of Operations during the Persian Gulf War, and she has a current diagnosis of fibromyalgia, which manifested to a compensable degree under 38 C.F.R. § 4.71a , DC 5025, prior to December 31, 2021.  Therefore, service connection for fibromyalgia is warranted.  See 38 C.F.R. § 3.317.  

In claims based on medically unexplained chronic multisymptom illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

In light of the favorable decision to grant the claim of entitlement to service connection for fibromyalgia, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.


ORDER

Entitlement to service connection for fibromyalgia is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


